DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 04/14/2021.  As directed by the amendment: claim 20 has been amended, claims 26 and 27 have been cancelled.  Thus, claims 1 – 3, 6, 7, 11 – 13, 15 – 20, and 22 – 25 are presently pending in this application with claims 1 – 3, 6, 7, 11 – 13, 15 – 19, and 22 – 25 already found allowable as discussed in the Office Action dated 10/05/2020.

Response to Arguments
Applicant’s arguments, see pages 9 and 10, filed 04/14/2021, with respect to claim 20 have been fully considered and are persuasive.  The rejection of claim 20 has been withdrawn in view of Applicant’s amendments.

Allowable Subject Matter
Claims 1 – 3, 6, 7, 11 – 13, 15 – 20, and 22 – 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, cited prior arts do not teach that the guidewire port couples with a third lumen, wherein the third lumen distally terminates at the second lumen to thereby provide a path for the guidewire to reach the first lumen, wherein the vent port is located at a first longitudinal position along the second lumen, wherein the third lumen distally terminates at the second lumen at a second 
Regarding claim 19, cited prior arts do not teach a locking feature, wherein the locking feature is configured to selectively engage the guidewire disposed in the guidewire port to thereby selectively secure the position of the guidewire relative to the grip portion, wherein the locking feature includes: a biasing feature, and an actuator that is movable transversely relative to the third lumen to selectively engage the guidewire within the third lumen, wherein the actuator includes a user contact surface configured to be actuated by a user between locked and unlocked positions, wherein in the locked position the actuator is configured to resiliently bear against the guidewire in a direction oriented toward the user contact surface, wherein the biasing feature is disposed between the user contact surface and the third lumen.  Prior arts to McArthur (U.S. 2016/0114139), Clark (U.S. 2007/0219467), and Lampropoulos (U.S. 2009/0259200) teach similar locking feature as claimed in claim 19.  However, McArthur, Clark, and Lampropoulos do not teach that wherein the biasing feature is disposed between the user contact surface and the third lumen.
Regarding claim 20, cited prior arts do not teach that the guidewire port couples with a third lumen, wherein the vent port is located at a first longitudinal position along the second lumen, wherein the third lumen distally terminates at the second lumen at a second longitudinal position along the second lumen, wherein the second longitudinal position is distal to the first longitudinal position.
Claims 2, 3, 6, 7, 11 – 13, 15 – 18, and 22 – 25 are allowed due to their dependency on claims 1 or 19.
Further, Applicant’s arguments and remarks filed on 06/29/2020 are adopted as part of reasons for allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028.  The examiner can normally be reached on M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/               Examiner, Art Unit 3783                                                                                                                                                                                         /LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783